Citation Nr: 0813600	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-37 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent prior to June 8, 2007 for diabetes mellitus, type II, 
and in excess of 40 from June 8, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which decreased the veteran's 40 
percent disability evaluation for his diabetes mellitus, type 
II to 20 percent effective October 8, 2003.


FINDINGS OF FACT

1.  Prior to June 8, 2007, the veteran's diabetes mellitus, 
type II was manifested by a need for oral medication and a 
restricted diet.

2.  From June 8, 2007, the evidence does not show that the 
veteran's service-connected diabetes mellitus, type II has 
involved episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for diabetes mellitus, type II prior to June 8, 2007 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2007).

2.  The criteria for an evaluation greater than 40 percent 
for diabetes mellitus, type II from June 8, 2007 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

By a rating decision dated December 2003, the veteran's 40 
percent disability evaluation for his diabetes mellitus, type 
II was decreased to 20 percent effective October 8, 2003.  By 
a rating decision dated July 2007, the veteran's disability 
rating was increased to 40 percent disabling effective June 
8, 2007, the date of the VA examination that showed the 
condition had increased in severity.  The record shows that 
the appellant receives separate 20 percent evaluations for 
his right and left lower extremity peripheral neuropathy, 
secondary to diabetes.

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Diagnostic Code 7913 provides that a 
maximum 100 percent evaluation is warranted for diabetes 
mellitus when it requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalization per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  A 60 percent 
evaluation is warranted for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalization per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 40 percent 
evaluation is warranted for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities.  
Note (1) further states that compensable complications of 
diabetes are to be separately rated unless they are part of 
the criteria used to support a 100 percent evaluation.

At a November 2003 VA examination, it was noted that the 
veteran had no restrictions in activities and no visual 
problems.  The veteran followed a diet.  It was noted that 
the veteran complained of numbness of both lower extremities.  
The veteran was on oral hypoglycemic insulin.  He visited his 
diabetic care provider every three months.  There was no 
history of anal pruritus or loss of strength.  The veteran 
weighed 210 pounds.  There was no evidence of proliferative 
retinopathy.  There were normal arterial pulses and decreased 
deep tendon reflexes.  

At a May 2006 VA examination, it was noted that the veteran 
had no hospitalizations for ketoacidosis or hypoglycemia; he 
did follow a restricted diet.  The veteran had no restriction 
of his activities due to his diabetes.  The veteran was on 
oral hypoglycemic insulin.  He visited his diabetic care 
provider every three months.  There was no history of anal 
pruritus or loss of strength.  The veteran complained of 
numbness of both lower extremities.  The veteran weighed 212 
pounds.  Deep tendon reflexes were decreased as well as 
sensory function.  There was no proliferative retinopathy.  
Arterial pulses of the feet were within normal limits.  

At a June 2007 VA examination, it was noted that the veteran 
was taking oral medication for his diabetes as well as 
insulin injections.  There were episodes of hypoglycemic 
reactions.  Symptoms noted were tremors and dizziness which 
were relieved by drinking orange juice.  These symptoms 
occurred once a month or less.  It was noted that no diabetic 
complications required hospitalization.  The veteran was 
restricted in performing strenuous activities.  The veteran 
reported that he used to walk for a couple of hours a day, 
but since approximately two years ago he had to decrease 
walking time due to bilateral lower extremity cramps and 
pain.  The examiner noted no diabetic related peripheral 
vascular disease in the lower extremities.  There were also 
no visual symptoms related to the diabetes.  Peripheral 
neuropathic symptoms of both feet were noted.

Prior to June 8, 2007

After a review of the evidence, the preponderance of the 
evidence is found to be against entitlement to an evaluation 
greater than 20 percent for diabetes mellitus, type II prior 
to June 8, 2007.  In order to warrant a 40 percent disability 
evaluation, the evidence must show the veteran requires 
insulin, a restricted diet and regulation of activities.

At the time of the veteran's November 2003 and May 2006 VA 
examinations, he was taking oral hypoglycemic medication for 
his diabetes.  He was on a restricted diet, but his 
activities were not restricted.  

Accordingly, the veteran did not meet the criteria for a 40 
percent disability evaluation under Diagnostic Code 7913 
prior to June 8, 2007.  In addition, these examinations did 
not show diabetic retinopathy.  Since the preponderance of 
the competent evidence is against this claim, the benefit of 
the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

From June 8, 2007

After a review of the evidence, the preponderance of the 
evidence is found to be against entitlement to an evaluation 
greater than 40 percent for diabetes mellitus, type II from 
June 8, 2007.  A 60 percent evaluation is warranted for 
diabetes mellitus that requires insulin, a restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalization 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  The June 2007 VA examination showed 
the veteran was taking oral medication for his diabetes as 
well as insulin injections; he had mild hypoglycemic 
symptoms; his activities were restricted.  However, the 
medical evidence does not show episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider 
which would warrant a 60 percent disability evaluation under 
Diagnostic Code 7913.

Therefore, the preponderance of the evidence is against a 
grant of an evaluation greater than 40 percent for diabetes 
mellitus, type II from June 8, 2007.  There is no doubt to be 
resolved.  Gilbert, 1 Vet. App. 49. 

Duties to notify and assist

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In October 2003 and May 2007 letters the RO sent the veteran 
the required notice. The letters specifically informed him of 
the type of evidence needed to support the claim, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  He was told to submit all pertinent 
evidence he had in his possession pertaining to the claim. 
 See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present appeal, although the veteran was not 
specifically provided the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) until May 2007, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In the instance in 
which the Board has assigned a higher disability evaluation, 
the agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the effective 
date elements when effectuating the award.  With respect to 
the claim that has been denied, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to these elements.

To the extent that the veteran should have been provided the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning the claim for his claim for an increased 
disability evaluation not generated from an initial grant of 
service connection, the Board concludes that he was not 
prejudiced in this instance, as he was given specific notice 
concerning the rating criteria for the disability at issue in 
both the rating decision, statement of the case, and 
supplemental statement of the case.  Consequently, he had 
actual notice of the specific rating criteria for the 
disability, and why a higher rating had not been assigned, as 
well as an opportunity to present evidence and argument to 
support a higher rating.  In this case the veteran received 
the required notice prior to the adverse rating action that 
is the subject of this appeal.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA treatment records and VA 
examinations.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.   Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional pertinent records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to a disability evaluation in excess of 20 
percent prior to June 8, 2007 for diabetes mellitus, type II 
is denied.

Entitlement to a disability evaluation in excess of 40 
percent from June 8, 2007 for diabetes mellitus, type II is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


